DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3 and 5, in the reply filed on 12-02-21 is acknowledged.

Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the important feature of “wherein in the bonded body-forming step, the circuit layer-forming copper layer consisting of two or more first copper layers is formed by arranging and bonding two or more first copper boards on the first surface of the ceramic board;” in Claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US20180102303).
Re Claim 1, Mori show and disclose
A method of manufacturing a power module substrate board comprising the steps of: 
a bonded body-forming step forming a bonded body (fig. 6A) comprising a ceramic board (21, fig. 6A and 7A) having a dividing groove (27, fig. 6H and 7C) for dividing into two or more ceramic substrate boards (fig. 6I and 7D), a circuit layer-forming copper layer (22, fig. 6A) bonded on a first surface of the ceramic board, and a metal layer-forming copper layer (23, fig. 6A) bonded on a second surface of the ceramic board; 

a dividing step forming a plurality of the power module substrate boards (10b and 10c, fig. 6I and 7D) including the ceramic substrate board, the circuit layer, and the metal layer, by dividing the ceramic board along the dividing groove after the pattern-forming step (fig. 6H-6I and 7C-7D), and 
the metal layer-forming copper layer consisting of one or more second copper layers (fig. 6-7) composed with a smaller arrangement number than that of the first copper layers is formed by bonding a second copper board on the second surface of the ceramic board (fig. 6H and 7C); the second copper board having a larger planar area than each planar area of the first copper boards (fig. 6H and 7C) and a smaller thickness than that of the first copper boards (fig. 6H and 7C); and the second copper board is bonded (fig. 6A) so as to cover at least two of adjacent substrate board-forming areas among the substrate board-forming areas (fig. 6A) partitioned by the dividing groove (27, fig. 6H and 7C);
Mori disclosed claimed invention except for wherein in the bonded body-forming step, the circuit layer-forming copper layer consisting of two or more first copper layers is formed by arranging and bonding two or more first copper boards on the first surface of the ceramic board; since Mori discloses the circuit layer-forming copper layer consisting of two or more first copper layers (15a and 
Re Claim 2, Mori show and disclose
The method of manufacturing power module substrate board according to claim 1, wherein in a combination of the single first copper layer and the single second copper layer which are opposed with the ceramic board therebetween (fig. 5-7), where a thickness of the first copper layer is t1 (of top copper layer, fig. 5-7), a bonded area of the first copper layer and the ceramic board is A1 (area of the top copper layer contacting the ceramic layer, fig. 5-7), a thickness of the second copper layer is t2 (of bottom copper layer, fig. 5-7), and a bonded area of the second copper layer and the ceramic board is A2 (area of the top copper layer contacting the ceramic layer, fig. 5-7); a product of multiplying an area ratio (A1/A2) of the bonded area Al and the bonded area A2 and a thickness ratio (t1/t2) of the thickness t1 and the thickness t2 (fig. 5-7), 
Mori disclosed claimed invention except for Mori dose not explicitly disclose that {(A1/A2) x (t1/t2)} is not less than 0.080 and not more than 0.600, since the first (top) copper layer has a lot of areas without copper pattern within A1 (etched out, fig. 5-7), and there is no areas without copper patterns within A2 
Examiner’s Notes: furthermore, there is not any description of any benefit for the product in the Specification of the application why {(A1/A2) x (t1/t2)} must be in range of 0.080 to 0.600.  
Re Claims 3 and 5, Mori show and disclose
The method of manufacturing power module substrate board according to claims 1 and 2 respectively, comprising a dividing groove-forming step forming the dividing groove (27, fig. 6H and 7C) on at least one of the first surface or the second surface of the ceramic board, on a surface of the ceramic board along outlines of the substrate board-forming areas (fig. 6H-6I and 7C-7D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20030232204-A1 US-20170034917-A1 US-20160052830-A1 US-6638592-B1 US-4954386.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848